Citation Nr: 1432459	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1968 to May 1970.  The Veteran died January 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  The appellant did not report for a Board hearing in January 2012.  She has not requested that the hearing be rescheduled.  Accordingly, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board notes an October 2008 rating decision previously denied the claim of service connection for cause of death.  The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  It appears that the Veteran's Service Treatment Records (STRs) were associated with the file in 2013.  Consequently, the Board has recharacterized the on appeal as entitlement to service connection for the cause of the Veteran's death, rather than whether new and material evidence has been submitted to reopen the claim.

The issue of accrued benefits has been raised by the record (see September 2010 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required prior to adjudication of the claim for service connection for the cause of the Veteran's death.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

VA treatment records note a diagnosis of end stage liver disease secondary to hepatitis C.  The certificate of death shows that the Veteran died in January 2008;  the immediate cause of death was listed as liver failure due to (or as consequence of) acute renal failure.  

The Veteran was service connected for diabetes mellitus.  An October 2005 VA examination report notes that diabetes mellitus had been diagnosed six years prior and there was no evidence that diabetes mellitus caused or aggravated the Veteran's diagnosed end stage liver disease or hepatitis C.  However, given the intervening time between the October 2005 VA examination and the Veteran's death in January 2008, it would be helpful if an additional medical opinion addressed whether the service-connected diabetes mellitus subsequently contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death in the years following the October 2005 examination.  Therefore, an opinion should be requested on remand. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:


1.  The RO should obtain a medical opinion to determine whether the Veteran's service-connected diabetes mellitus caused or contributed to his death to include whether it caused or aggravated his liver failure and/or acute renal failure, and if so, whether this disease was either the principal or contributory cause of his death.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

Following a review of the claims file, to include service and post-service medical records, the examiner is requested to determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's diabetes mellitus either:

 (a) singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or 

(b) contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death, or 

(c) caused or aggravated the Veteran's liver failure and/or acute renal failure and in that way contributed to his death.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner should note that it is not sufficient to show that a disability casually shared in producing death; it must be shown that there was a causal connection.

A complete rationale for all opinions must be provided.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the appellant and her representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



